Citation Nr: 0209837	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1997, for a grant of service connection for gunshot wound 
residuals of left leg sciatic nerve injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He participated in combat in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in February 2002, 
for consideration of whether clear and unmistakable error had 
occurred in a July 1968 rating decision.  The Board found at 
that time that the issue of service connection for gunshot 
wound  residuals of left leg sciatic nerve injury was not 
adjudicated by the July 1968 RO decision and, as such, the 
claim was still open.  In February 2002, the Board remanded 
this case to the RO for adjudication of the issue of whether 
the veteran is entitled to an effective date earlier than 
September 30, 1997, for a grant of service connection for 
gunshot wound residuals of left leg sciatic nerve injury.  In 
March 2002, the RO issued a supplemental statement of the 
case denying an earlier effective date.  The case was 
returned to the Board in May 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed an application for compensation 
benefits for gunshot wound injuries sustained in service in 
March 1967, which was received by VA on February 1, 1968, 
less than one month after his separation from active service. 

3.  The veteran sustained damage to the left sciatic nerve, 
resulting in loss of sensation within the distribution of the 
sciatic nerve and loss of ankle reflex on the left side, as a 
result of gunshot wounds in March 1967.

4.  The veteran's original application for compensation 
received in February 1968 constituted a claim of entitlement 
to service connection for all residuals of gunshot wounds 
sustained during active service, including any neurological 
residuals.

5.  The rating decision of July 1968, which granted service 
connection for gunshot wound residuals, did not specifically 
address neurological residuals and, therefore, a claim of 
entitlement to service connection for neurological residuals 
of gunshot wounds remained open until that aspect of the 
veteran's original claim was adjudicated in June 1998.

6.  The date of claim for service connection for gunshot 
wound residuals of left leg sciatic nerve injury was February 
1, 1968; and the day after the veteran's separation from 
service was January 19, 1968.


CONCLUSION OF LAW

The criteria for an effective date of January 19, 1968, for 
the grant of service connection for gunshot wound residuals 
of left leg sciatic nerve injury have been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim for an earlier 
effective date for the grant of service connection for 
gunshot wound residuals of left leg sciatic nerve injury as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case, 
supplemental statement of the case, and the Board remand 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal.  All relevant 
records identified by the veteran were obtained and 
associated with the claims folder and the veteran was given 
ample opportunity to advance arguments in support of his 
claim for an earlier effective date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400 (2001).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See 38 U.S.C.A. § 5110(b)(1) (West 
1991 & Supp. 2001).

The veteran was injured in combat in March 1967, sustaining 
shrapnel wounds to his buttocks.  His service medical records 
clearly show that during a September 1967 hospitalization, he 
related having sustained a shrapnel wound to the left hip 
with resulting numbness of the lateral leg to toe.  
Neurological examination performed at that time revealed a 
moderate hypesthesia of the lateral left leg.  In the 
veteran's separation examination report in January 1968, 
however, there was no mention of the veteran's gunshot wounds 
to the buttocks.  The veteran was released from active duty 
on January 18, 1968.

On February 1, 1968, VA received the veteran's application 
for compensation benefits.  He requested service connection 
for wounds sustained in March 1967.  In March 1968, the 
veteran underwent VA examination, but the neurological 
findings portion of the examination report was not completed 
and the only diagnoses rendered addressed the veteran's scars 
and retained metallic foreign body.  In a July 1968 rating 
decision, the RO granted service connection for muscle injury 
only; there was no mention of a neurologic disability.  Thus, 
a claim for service connection for the neurologic injury 
which was shown in the service medical records was not 
adjudicated by the July 1968 rating decision and remained 
open.

On September 30, 1997, the veteran specifically requested 
service connection for numbness in the left leg.  In December 
1997, he underwent VA examination and was found to have 
residuals of sciatic nerve injury due to shrapnel wounds of 
the buttocks.  In a December 1997 rating decision, the RO 
noted that the veteran was found to have moderate 
hypoesthesia of the lateral left leg in October 1967, and had 
residuals of sciatic nerve damage secondary to his inservice 
shrapnel wound.  The RO granted service connection for that 
disability with an effective date of September 30, 1997.

The veteran requested that the effective date for the grant 
of service connection for his neurological injury be January 
19, 1968.  He submitted a statement from his VA primary care 
physician who opined that, following his review of the 
veteran's claims folder, he found no question that the 
veteran's symptoms of nerve injury had been present since the 
time of his inservice injury.  A VA neurologist who examined 
the veteran in March 1999 also opined that the veteran had 
suffered damage to the left leg sciatic nerve resulting in 
loss of sensation within the distribution of the sciatic 
nerve and loss of ankle reflex on the left side at the time 
of the inservice combat injuries.

The Board finds that the veteran submitted a claim for 
neurological residuals of gunshot wounds to the buttocks on 
February 1, 1968, well within one year of his separation from 
active service.  That claim remained open until the RO 
adjudicated it in its December 1997 rating decision.  The 
December 1997 rating decision specifically based its grant of 
benefits upon the finding of neurological damage during 
service as evidenced by the service medical records which had 
been of record since the veteran's February 1968 application.  
Thus, the appropriate effective date for the grant of service 
connection for the gunshot wound residuals of left leg 
sciatic nerve injury is January 19, 1968, the day following 
the veteran's separation from service,  because his 
application was received within one year of separation.


ORDER

An effective date of January 19, 1968, for the grant of 
service connection for gunshot wound residuals of left leg 
sciatic nerve injury is granted.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

